United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3840
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern
Jacob R. Davis,                         * District of Missouri.
                                        *
             Appellant.                 *       [UNPUBLISHED]
                                   ___________

                             Submitted: April 16, 2012
                                Filed: May 18, 2012
                                 ___________

Before MELLOY, ARNOLD, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        After Jacob Davis pleaded guilty to counterfeiting and possessing counterfeit
bills, see 18 U.S.C. §§ 471, 472, the district court1 sentenced him to 18 months'
imprisonment. He appeals his sentence and we affirm.

      Mr. Davis first challenges the district court's denial of his request for a
downward departure. Because he does not argue that the court denied the departure
for unconstitutional reasons or that the court erroneously believed that it lacked the

      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
authority to depart, the issue is not reviewable. United States v. Butler, 594 F.3d 955,
966-67 (8th Cir. 2010).

       Mr. Davis also maintains that the court "procedurally erred" by failing to
consider his argument that his age warranted a below-guidelines sentence. Though
district courts are not required to address each argument made by a defendant, United
States v. Barron, 557 F.3d 866, 868 (8th Cir. 2009), the court in fact considered
Mr. Davis's argument regarding age: At sentencing, the court stated that it had read
Mr. Davis's sentencing memorandum, in which he argued that the court should
impose a below-guidelines sentence because all his crimes occurred before he was
twenty-two years old and studies showed that the brain's capacity to control risky
behavior did not fully develop until age twenty-five. Defense counsel reiterated that
Mr. Davis sought a variance based on his age but declined to expand on the
arguments contained in the memo. Before imposing sentence, the court spoke
directly to Mr. Davis about the issue: "I know a lot of immature people in their 20's,
but they don't go out [and commit these offenses] ... these offenses that you have
committed, while they may be associated with immaturity, it goes beyond that."

       Finally, Mr. Davis challenges the reasonableness of his sentence, which we
review for an abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). The
court imposed a prison term at the bottom of the applicable 18- to 24- month
guideline range, and we presume that a sentence anywhere within that range is
substantively reasonable. United States v. Petreikis, 551 F.3d 822, 824 (8th Cir.
2009). Contrary to Mr. Davis's contention, moreover, the sentencing transcript
reveals the court's careful attention to the considerations listed in 18 U.S.C.
§ 3553(a). When discussing Mr. Davis's history and characteristics, for example, the
court noted that it was not inclined to impose a below-guidelines sentence because
of his recidivism: It explained that, although his prior crimes may not have been
especially serious, he did not stop engaging in criminal activity while on probation
or pretrial diversion. The court also noted the seriousness of the counterfeiting

                                          - 2-
offenses, and concluded that a sentence within the guideline range would be
appropriate. The court did not abuse its discretion.

     Affirmed.
                    ______________________________




                                    - 3-